              Case 2:14-cv-01876-RSL Document 45 Filed 12/16/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      FELIX VINCENT SITTHIVONG,
                                                              Cause No. C14-1876RSL
 9
                             Petitioner,

10
                  v.                                          ORDER EXTENDING TIME

11
      MIKE OBENLAND,

12
                             Respondent.

13

14
            This matter comes before the Court on petitioner’s request for a ninety-day extension of
15

16   time in which to file objections to the Report and Recommendation of the Honorable Michelle L.

17   Peterson, United States Magistrate Judge. The request is GRANTED. The Clerk of Court is
18   directed to renote the Report and Recommendation on the Court’s calendar for April 2, 2021.
19
     Petitioner’s objections, if any, are due on or before March 18, 2021.
20

21          Dated this 16th day of December, 2020.
22

23                                             Robert S. Lasnik
                                               United States District Judge
24

25

26

27

28   ORDER EXTENDING TIME - 1
